Stallcup, C.
The evidence ’offered to show right in the premises in the wife, Margaret Ecldes, was properly rejected. The appellant, Eckles, being the lessee of Booco, the appellee, was not in a position to deny right and title in Booco, nor to set up an outstanding title in another. Tayl. Landl. & Ten. (6th ed.) § 705. There is no claim or pretense that the lessor obtained the lease contract from the lessee unfairly or fraudulently. Nonpayment of rent, demand therefor, and for possession, were conceded; so that under section 1491, General Statutes, the appellant was wrongfully holding the said premises. The court was right in finding that the appellant was in possession of the premises under the lease, and wrongfully withholding the same. The judgment should be affirmed.
De France and Rising, CO., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment of the court below is affirmed.

Affirmed.